Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-23 are present in this application. Claims 1-23 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 11/09/20 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 11/09/20 is acceptable for examination purposes.

Claim Rejections - 35 USC § 103

6.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.  	Claims 1-3, 12-14 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over VAIDYANATHAN et al. (US 20170099183 A1) in view of Croisettier (US 2008/0288561 A1) and further in view of Kasik et al.  (US 20150242472 A1).

 	Regarding claim 1, VAIDYANATHAN teaches a method for managing control system engineering data, (See VAIDYANATHAN paragraph [0008], a control system using a configuration server connected to a plurality of data repositories using an engineering data gateway) through a processor implemented interface control server, (the plurality of engineering artifacts, (See VAIDYANATHAN paragraph [0078], the configuration server 120 generates configuration files for the devices of the control system), the method comprising implementing at the interface 5control server the steps of, (See VAIDYANATHAN paragraph [0016], generate a plurality of engineering artifacts including a configuration file and at least one of system topology diagram, control logic diagram, face plate of a human machine interface): 
 	receiving one or more data retrieval parameters for retrieval of engineering data from one or more engineering data repositories, (See VAIDYANATHAN paragraph [0032], the engineering data gateway 130 retrieves a first data set from a first data repository from the plurality of data repositories); 
 	10retrieving a set of engineering data from the one or more engineering data repositories, (See VAIDYANATHAN paragraph [0032], the engineering data gateway 130 retrieves a first data set from a first data repository from the plurality of data repositories); wherein retrieval of the set of engineering data is based on the one or more received data retrieval parameters, (See VAIDYANATHAN paragraph [0070], extract the various signals and corresponding attributes from the Bulk Engineering system. Based on the specifications provided by the engineer, the signals are associated with corresponding parameters in the instantiated CLD).
 	VAIDYANATHAN does not explicitly disclose instantiating a temporary database, wherein instantiating the temporary database includes, instantiating an original data table within the temporary database, and instantiating a modified data table within the temporary database.
 	However, Croisettier teaches instantiating a temporary database, wherein instantiating the temporary database includes, (See Croisettier paragraph [0010], A database descriptor contains object descriptors for the objects in the database…for instantiating these temporary tables such as table spaces): instantiating an original data table within the temporary database, (See Croisettier paragraph [0011], temporary database objects without a change to the size of the unique ID for the global database descriptor); and instantiating a modified data table within the temporary database, (See Croisettier paragraph [0018], The system temporary database object manager module is adapted to support temporary tables where certain of such temporary tables are created automatically in response to user database requests (i.e. database requests that include queries with a join, or a group by or order by expression)). 15
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify instantiating a temporary database, wherein instantiating the temporary database includes, instantiating an original data table within the temporary database, and instantiating a modified data table within the temporary database of Croisettier to keep temporary objects of local scope local to a particular transaction or database session, (See Croisettier paragraph [0011]).
 	20 VAIDYANATHAN together with Croisettier does not explicitly disclose storing the retrieved set of engineering data in the temporary database. within the instantiated original data table, and responsive to an instruction to display a first sub-set of engineering data from within the set of engineering data stored within the temporary database, 25retrieving the first sub-set of engineering data from the original data table within the temporary database, storing the first sub-set of engineering data within an internal cache memory that is 30coupled with the interface control server and 45displaying the first sub-set of engineering data on a display device, wherein the first sub-set of engineering data is retrieved for display, from the internal cache memory.
 	However, Kasik teaches storing the retrieved set of engineering data in the temporary database. within the instantiated original data table, (See Kasik paragraph [0011], Kasik, The data retriever is further configured to store the engineering data in a file system on a portable device. The table generator is configured to create a set of entries for the set of parts to form a table in the file system); and 
 responsive to an instruction to display a first sub-set of engineering data from within the set of engineering data stored within the temporary database, 25(See paragraph [0012], Kasik, The display device is associated with the portable device. The display device is configured to display the requested engineering data in the browser for use in performing a maintenance operation on the selected part), retrieving the first sub-set of engineering data from the original data table within the temporary database, (See paragraph [0013], Kasik, Engineering data retrieved for each part in a set of parts is stored in a file system on the portable device. A set of entries is created for the set of parts to form a table in the file system); storing the first sub-set of engineering data within an internal cache memory that is 30coupled with the interface control server, (See Kasik paragraph [0011], Kasik, The data retriever is configured to retrieve engineering data for each part in a set of parts identified by a visualization tool. The data retriever is further configured to store the engineering data in a file system on a portable device); and 45displaying the first sub-set of engineering data on a display device, wherein the first sub-set of engineering data is retrieved for display, (See Kasik paragraph [0112], The browser displays the requested engineering data on a display device for use by an operator in performing an operation on the selected part (operation 614), from the internal cache memory, (See Kasik paragraph [0035], cache…server system 103).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify storing the retrieved set of engineering data in the temporary database. within the instantiated original data table, and responsive to an instruction to display a first sub-set of engineering data from within the set of engineering data stored within the temporary database, 25retrieving the first sub-set of engineering data from the original data table within the temporary database, storing the first sub-set of engineering data within an internal cache memory that is 30coupled with the interface control server); and 45displaying the first sub-set of engineering data on a display device, wherein the first sub-set of engineering data is retrieved for display, from the internal cache memory of Kasik to store engineering data for a product and the parts of the product on one or more servers connected to a network, (See Kasik paragraph [0009]).

 	Claims 12 and 23 recite the same limitations as claim 1 above. Therefore, claims
12 and 25 are rejected based on the same reasoning.

 	Regarding claim 2, VAIDYANATHAN taught the method according to claim 1 as described above. VAIDYANATHAN further teaches the interface control server, (See VAIDYANATHAN paragraph [0016], generate a plurality of engineering artifacts including a configuration file and at least one of system topology diagram, control logic diagram, face plate of a human machine interface):
 	retrieves the second sub-set of engineering data from the original data table within the temporary database, (See VAIDYANATHAN paragraph [0032], the engineering data gateway 130 retrieves a first data set from a first data repository from the plurality of data repositories); 10 
 	stores the second sub-set of engineering data within the internal cache memory, (See VAIDYANATHAN paragraph [0025], Engineering data generated and configured using the engineering tools is stored on the plurality of corresponding data repositories 140, 150, 160 and 170);
  	deletes the first sub-set of engineering data from the internal cache memory, (See VAIDYANATHAN paragraph [0030], the engineering data gateway 130 is able to remove anomalies and conflicts among engineering data stored on the plurality of data repositories).
 	VAIDYANATHAN together with Croisettier does not explicitly disclose wherein responsive to an instruction to display a 5second sub-set of engineering data from within the set of engineering data stored within the temporary database, displays the second sub-set of engineering data on the display device, wherein the second sub-set of engineering data is retrieved for display, from the internal cache memory.
 	However, Kasik teaches wherein responsive to an instruction to display a 5second sub-set of engineering data from within the set of engineering data stored within the temporary database, (See Kasik paragraph [0112], The display device is associated with the portable device. The display device is configured to display the requested engineering data in the browser for use in performing a maintenance operation on the selected part), displays the second sub-set of engineering data on the display device, wherein the second sub-set of engineering data is retrieved for display, (See Kasik paragraph [0112], The display device is associated with the portable device. The display device is configured to display the requested engineering data in the browser for use in performing a maintenance operation on the selected part), from the internal cache memory, (See Kasik paragraph [0035] cache visualization data for portion 116 of wing 118 from network server system 103).15
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein responsive to an instruction to display a 5second sub-set of engineering data from within the set of engineering data stored within the temporary database, displays the second sub-set of engineering data on the display device, wherein the second sub-set of engineering data is retrieved for display, from the internal cache memory of Kasik to store engineering data for a product and the parts of the product on one or more servers connected to a network, (See Kasik paragraph [0009]).

 	Claim 13 recites the same limitations as claim 2 above. Therefore, claim
13 is rejected based on the same reasoning.

 	Regarding claim 3, VAIDYANATHAN taught the method according to claim 1 as described above. VAIDYANATHAN further teaches wherein instantiating the temporary database, (See VAIDYANATHAN paragraph [0080], instantiated part of the data is persisted in the topology DB), includes implementing at the interface control server, the steps of, (See VAIDYANATHAN paragraph [0016], generate a plurality of engineering artifacts including a configuration file and at least one of system topology diagram, control logic diagram, face plate of a human machine interface): 20 
 	instantiating a notification data table within the temporary database and storing notification data retrieved from the engineering data repositories within the notification data table, (See VAIDYANATHAN paragraph [0030], the engineering data gateway 130 is configured to receive notification regarding the change and is able to validate the change by checking whether the change is conflicting or in compliance with the other engineering artifacts), wherein the notification data correlates a plurality of engineering data records that require to be edited or updated together; (See VAIDYANATHAN paragraph [0030], the engineering data gateway 130 is configured to receive notification regarding the change and is able to validate the change by checking whether the change is conflicting or in compliance with the other engineering artifacts…the engineering data gateway 130 is able to remove anomalies and conflicts among engineering data stored on the plurality of data repositories), or 25 
 	instantiating a reference data table within the temporary database, (See VAIDYANATHAN paragraph [0080], instantiated part of the data is persisted in the topology DB), (See VAIDYANATHAN paragraph [0030], the engineering data gateway 130 is configured to receive notification regarding the change and is able to validate the change by checking whether the change is conflicting or in compliance with the other engineering artifacts), wherein the reference data comprises information that enables grouping or ordering of data rows for the purpose of display, (See VAIDYANATHAN paragraph [0050], Each data item vεV is defined as a triple <id, type, name>. The attribute id refers to the unique identifier for the data item…The attribute name refers to the display name for the data item).
 	
 	Claim 14 recites the same limitations as claim 3 above. Therefore, claim
14 is rejected based on the same reasoning.
 	 	
8.  	Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over VAIDYANATHAN et al. (US 20170099183 A1) in view of Croisettier (US 2008/0288561 A1) in view of Kasik et al.  (US 20150242472 A1) in view of Chau et al. (US 2002/0133484 A1) and further in view of Brewster et al. (US 2017/0109387 A1).

 	Regarding claim 5, VAIDYANATHAN taught the method according to claim 1 as described above. VAIDYANATHAN further teaches wherein the interface control server responds to 20receiving an instruction for retrieving engineering data from the temporary database in a first data retrieval mode, by implementing the steps of, (See VAIDYANATHAN paragraph [0012], one or more engineering artifacts in the corresponding one or more data repositories. The step of persisting comprises receiving one or more subscription requests from the one or more data repositories).
 	VAIDYANATHAN together with Croisettier and Kasik does not explicitly disclose retrieving the identified second set of data rows from the modified data table.
 	However, Chau teaches retrieving the identified second set of data rows from the modified data table, (See Chau paragraph [0159], identifiers, each of which conceptually identifies a row object in the database table, See Chau paragraph [0546], update rows in side tables).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify retrieving the identified second set of data rows from the modified data table of Chau to access information stored in data sources (e.g., databases) stored in different locations, (See Chau paragraph [0003]).
	30 VAIDYANATHAN together with Croisettier Kasik and Chau does not explicitly disclose 47combining the data values within the first set of data rows and associated data values within the second set of data rows to generate one or more combined data rows; and storing the generated combined data rows in the internal cache memory for display on the 5display device.
 	However, Brewster teaches 47combining the data values within the first set of data rows and associated data values within the second set of data rows to generate one or more combined data rows; (See Brewster paragraph [0132], the cache identifier is combined with the partition number identified in the coordinates obtained from row 752 to locate a file set); and storing the generated combined data rows in the internal cache memory for display on the 5display device, (See Brewster paragraph [0132], the cache identifier is combined with the partition number identified in the coordinates obtained from row 752 to locate a file set).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify combining the data values within the first set of data rows and associated data values within the second set of data rows to generate one or more combined data rows; and storing the generated combined data rows in the internal cache memory for display on the 5display device of Brewster to receiving a specification of the set of sequenced operations to be performed on the one or more sets of data, (See Brewster Abstract).

 	Claim 16 recites the same limitations as claim 5 above. Therefore, claim
16 is rejected based on the same reasoning.

 	Regarding claim 6, VAIDYANATHAN taught the method according to claim 1 as described above. VAIDYANATHAN further teaches wherein the interface control server responds to receiving an instruction for retrieving engineering data from the temporary database in a second data retrieval mode, by implementing the steps of, (See VAIDYANATHAN paragraph [0012], one or more engineering artifacts in the corresponding one or more data repositories. The step of persisting comprises receiving one or more subscription requests from the one or more data repositories).
10  	20
 	VAIDYANATHAN together with Croisettier and Kasik does not explicitly disclose retrieving engineering data from the modified data table based on one or more data retrieval parameters,; 25identifying a second set of data rows within the original data table that, correspond to a first 15set of data rows within the engineering data that has been retrieved, from the modified data table based on the one or more data retrieval parameters; retrieving the identified second set of data rows from the original data table.	However, Chau teaches retrieving engineering data from the modified data table based on one or more data retrieval parameters, (See Chau paragraph [0333] extracted data when the XML column is updated…updating original XML documents stored in the XML column by changing the corresponding XML element or attribute value); 25identifying a second set of data rows within the original data table that, (See Chau paragraph [0159], identifiers, each of which conceptually identifies a row object in the database table, See Chau paragraph [0546], update rows in side tables), correspond to a first 15set of data rows within the engineering data that has been retrieved, (See Chau paragraph [0009], each record in the file using a key (i.e., one of the fields of the record or attributes of the row). When data is to be retrieved), from the modified data table based on the one or more data retrieval parameters; (See Chau paragraph [0715], update rows in side tables), a temporary table, executing the query multiple times is avoided. The size of this cache table is usually smaller than some of the original user tables): retrieving the identified second set of data rows from the original data table, (See Chau paragraph [0009], each record in the file using a key (i.e., one of the fields of the record or attributes of the row). When data is to be retrieved).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify retrieving engineering data from the modified data table based on one or more data retrieval parameters,; 25identifying a second set of data rows within the original data table that, correspond to a first 15set of data rows within the engineering data that has been retrieved, from the modified data table based on the one or more data retrieval parameters; retrieving the identified second set of data rows from the original data table of Chau to access information stored in data sources (e.g., databases) stored in different locations, (See Chau paragraph [0003]).
	30 VAIDYANATHAN together with Croisettier Kasik and Chau does not explicitly disclose 47combining the data values within the first set of data rows and associated data values within the second set of data rows to generate one or more combined data rows, and storing the generated combined data rows in the internal cache memory for display on the display device.
 	However, Brewster teaches 47combining the data values within the first set of data rows and associated data values within the second set of data rows to generate one or more combined data rows, (See Brewster paragraph [0132], the cache identifier is combined with the partition number identified in the coordinates obtained from row 752 to locate a file set); and storing the generated combined data rows in the internal cache memory for display on the display device, (See Brewster paragraph [0132], the cache identifier is combined with the partition number identified in the coordinates obtained from row 752 to locate a file set);
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify combining the data values within the first set of data rows and associated data values within the second set of data rows to generate one or more combined data rows, and storing the generated combined data rows in the internal cache memory for display on the display device of Brewster to receiving a specification of the set of sequenced operations to be performed on the one or more sets of data, (See Brewster Abstract).

 	Claim 17 recites the same limitations as claim 6 above. Therefore, claim
17 is rejected based on the same reasoning.


9.  	Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over VAIDYANATHAN et al. (US 20170099183 A1) in view of Croisettier (US 2008/0288561 A1) in view of Kasik et al.  (US 20150242472 A1) and further in view of Chau et al. (US 2002/0133484 A1).

 	Regarding claim 9, VAIDYANATHAN taught the method according to claim 1 as described above. VAIDYANATHAN further teaches wherein the interface control server responds to receiving an instruction for persisting data, by implementing the steps of, (See VAIDYANATHAN paragraph [0012], one or more engineering artifacts in the corresponding one or more data repositories. The step of persisting comprises receiving one or more subscription requests from the one or more data repositories).
 	5VAIDYANATHAN together with Croisettier and Kasik does not explicitly disclose identifying one or more modified data rows within the internal cache memory, storing data values extracted from the identified one or more modified data rows in a corresponding data row, within the original data table in the temporary database, 10deleting the modified data table in the temporary database, and deleting the one or more modified data rows from the internal cache memory.
	However, Chau teaches identifying one or more modified data rows within the internal cache memory, (See Chau paragraph [0546], update rows in side tables, See Chau paragraph [0546], The XML System also serves as an XML document type definition (DTD) repository)); storing data values extracted from the identified one or more modified data rows in a corresponding data row, (See Chau paragraph [0224], extracting the values of XML elements or attributes from XML documents, storing them in the side tables, (See Chau paragraph [0546], update rows in side tables), within the original data table in the temporary database, (See Chau paragraph [0715], update rows in side tables), a temporary table, executing the query multiple times is avoided. The size of this cache table is usually smaller than some of the original user tables): 10deleting the modified data table in the temporary database, (See Chau paragraph [0220], the deleting and updating operations on the column containing the XML documents in the application table); and deleting the one or more modified data rows from the internal cache memory, (See Chau paragraph [0220], the deleting and updating operations on the column containing the XML documents in the application table).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify identifying one or more modified data rows within the internal cache memory, storing data values extracted from the identified one or more modified data rows in a corresponding data row, within the original data table in the temporary database, deleting the modified data table in the temporary database, and deleting the one or more modified data rows from the internal cache memory of Chau to access information stored in data sources (e.g., databases) stored in different locations, (See Chau paragraph [0003]).

 	Claim 20 recites the same limitations as claim 9 above. Therefore, claim
20 is rejected based on the same reasoning.

 	Regarding claim 10, VAIDYANATHAN taught the method according to claim 9 as described above. 
 	VAIDYANATHAN together with Croisettier and Kasik does not explicitly disclose wherein the step of storing data values extracted 15from the identified one or more modified data rows, in a corresponding data row within the original data table in the temporary database is, succeeded by the step of storing the data values extracted, from the identified one or more modified data rows, in an engineering data repository; or 20 
 preceded by the step of storing the data values extracted, from the identified one or more modified data rows, in an engineering data repository.
	However, Chau teaches wherein the step of storing data values extracted 15from the identified one or more modified data rows, (See Chau paragraph [0546], update rows in side tables), in a corresponding data row within the original data table in the temporary database is, (See Chau paragraph [0715], update rows in side tables), a temporary table, executing the query multiple times is avoided. The size of this cache table is usually smaller than some of the original user tables): succeeded by the step of storing the data values extracted, (See Chau paragraph [0224], extracting the values of XML elements or attributes from XML documents, storing them in the side tables) from the identified one or more modified data rows, (See Chau paragraph [0546], update rows in side tables), in an engineering data repository; (See Chau paragraph [0546], The XML System also serves as an XML document type definition (DTD) repository) or 20preceded by the step of storing the data values extracted, (See Chau paragraph [0224], extracting the values of XML elements or attributes from XML documents, storing them in the side tables) from the identified one or more modified data rows, (See Chau paragraph [0546], update rows in side tables), in an engineering data repository, (See Chau paragraph [0546], The XML System also serves as an XML document type definition (DTD) repository).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the step of storing data values extracted 15from the identified one or more modified data rows, in a corresponding data row within the original data table in the temporary database is, succeeded by the step of storing the data values extracted, from the identified one or more modified data rows, in an engineering data repository; or 20preceded by the step of storing the data values extracted, from the identified one or more modified data rows, in an engineering data repository of Chau to access information stored in data sources (e.g., databases) stored in different locations, (See Chau paragraph [0003]).

 	Claim 21 recites the same limitations as claim 10 above. Therefore, claim
21 is rejected based on the same reasoning.

10.  	Claims 11 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over VAIDYANATHAN et al. (US 20170099183 A1) in view of Croisettier (US 2008/0288561 A1) in view of Kasik et al.  (US 20150242472 A1). and further in view of Zhong et al. (US 2016/0147830 A1).

 	Regarding claim 11, VAIDYANATHAN taught the method according to claim 9 as described above. 
 	VAIDYANATHAN together with Croisettier Kasik and Chau does not explicitly disclose 47wherein the interface control server responds to 25receiving a predefined trigger instruction by implementing the steps of, checking the amount of free system memory within the interface control server, and responsive to the free system memory being less than a predefined threshold value,  30generating an insufficient memory alert through the interface control server.
 	However, Zhong teaches 47 wherein the interface control server responds to 25receiving a predefined trigger instruction by implementing the steps of, (See Zhong paragraph [0019], As the disk space allocated for the files storing the datasets produced by alert-triggering search queries may be limited, the system may implement a file retention policy with respect to such files): checking the amount of free system memory within the interface control server; (See paragraph [0036], a memory section is tested to determine if there are dangerous low memory conditions for that section), and responsive to the free system memory being less than a predefined threshold value, (See Zhong paragraph [0048], responsive to determining that the free disk space falls below a certain threshold value),  30generating an insufficient memory alert through the interface control server, (See Zhong paragraph [0019], As the disk space allocated for the files storing the datasets produced by alert-triggering search queries may be limited…to determining that the free disk space falls below a certain threshold value.).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the interface control server responds to 25receiving a predefined trigger instruction by implementing the steps of, checking the amount of free system memory within the interface control server, and responsive to the free system memory being less than a predefined threshold value,  30generating an insufficient memory alert through the interface control server.
of Zhong to perform indexing and searching operations because of the difficulty of applying semantic meaning to unstructured data, (See Zhong Abstract).

 	Claim 22 recites the same limitations as claim 11 above. Therefore, claim
22 is rejected based on the same reasoning.

Allowable Subject Matter
 	Claims 4, 7-8, 15 and 18-19 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	JAHN et al. (US 2019/0196737 A1), the invention relates to an engineering system for the exchange of engineering data between independent engineering tools of an engineering system, wherein engineering data associated with a project such as a production system, a switching system or a robot cell is stored in a tool-specific data format in a data memory associated with the engineering tool, and wherein user-selected engineering data of the engineering tools.
 	Lewis et al. (US 2012/0233586 A1), The present invention relates to relational databases, and more particularly to ensuring that the archival data deleted in the relational source table is already stored in the relational target table.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163